Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 09/15/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1 and 3-13 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Cossmann et al. (WO2020023372A1) is representative of the art in this field. Cossmann teaches:
1. Steering rod for connecting an actuator to a turbocharger drive member, comprising:
an elongated main body (110) 
a first bushing (120) 
a second bushing (Para [0026 discloses a second bush)  
wherein, moreover:
the first bushing zinc may be provided.  It is known in the art that zinc coatings are softer than stainless steel.) which delimits the first through-hole 
the first bushing 
the second bushing 

Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1 and 3-13, in claim 1 the prior art of record does not teach:
there is a radial recess 
there is a radial recess 
And, in claim 9 the prior art of record does not teach:
make a radial recess (9) on the outer surface of the first bushing (3) consisting of a first radial annular groove which is centred on the central axis (10) of the first bushing (3) and faces outwards of the first bushing (3);
make a radial recess (9) on the outer surface of the second bushing (4) consisting of a first radial annular groove which is centred on the central axis (10) of the second bushing (4) and faces outwards of the second bushing (4);

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746